NRS 34.810(1)(b); NRS 34.810(3). A petitioner may be entitled to review
                of defaulted claims if failure to review the claims would result in a
                fundamental miscarriage of justice. Mazzan v. Warden, 112 Nev. 838, 842,
                921 P.2d 920, 922 (1996). In order to demonstrate a fundamental
                miscarriage of justice, a petitioner must make a colorable showing of
                actual innocence of the crime. Pellegrini v. State, 117 Nev. 860, 887, 34
                P.3d 519, 537 (2001).
                              Appellant did not attempt to demonstrate good cause for his
                untimely and successive petition. Rather, appellant argued that he was
                actually innocent because he was not the shooter and he did not have the
                specific intent that his co-defendant kill the victims who were shot at from
                the vehicle appellant was driving. Appellant did not present any new
                evidence of his innocence, but rather argued the facts presented at trial.
                Under these circumstances, appellant did not demonstrate actual
                innocence because he failed to show that "it is more likely than not that no
                reasonable juror would have convicted him in light of. . . new evidence."
                Calderon v. Thompson, 523 U.S. 538, 559 (1998) (quoting Schlup v. Delo,
                513 U.S. 298, 327 (1995)); see also Pellegrini, 117 Nev. at 887, 34 P.3d at
                537; Mazzan, 112 Nev. at 842, 921 P.2d at 922. We therefore conclude
                that the district court did not err in denying appellant's petition.
                Accordingly, we
                              ORDER the judgment of the district court AFFIRMED.




                                                                       J.
                                         Pickering


                                                J.
                          C"Cr":2222=7
                Parraguirre                               Saitta
SUPREME COURT
      OF
    NEVADA
                                                     2
(0) 947A
                 cc: Hon. Kathleen E. Delaney, District Judge
                      Rommie Moss
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   3
(0) 1947A    e